 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTiffin Division of Hayes-Albion Corporation and In-ternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW). Cases 8 CA 11065 and 8- RC- 10789July 20, 1978DECISION, ORDER, AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERS PENEl. O. MURI'IHY. ANI) TRIISI)AI 1IOn February 2, 1978, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in answer to the General Counsel's ex-ceptions and in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' rec-ommendations, and conclusions 2 of the Administra-tive Law Judge and to adopt his recommended Or-der.ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.IT IS FURTIHER ORDtRF. I) that the objections to theelection in Case 8-RC 10789 be, and they herebyare, overruled.CERTIFICATION OF RESUl'TS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,United Automobile, Aerospace, and Agricultural Im-plement Workers of America (UAW), and that saidlabor organization is not the exclusive representativeof all employees, in the unit herein involved, withinthe meaning of Section 9(a) of the National LaborRelations Act, as amended.i The General (Counsel has excepted to certain credibility findings Cmladeby the Administrative laaw Judge. It is the Bocard's established pohlics ot tooverrule an Administraltire I. lw Juldge's resolutisons with respect to credibili-ty unless the clear preponderance of all of the relevant evidence consincesus that the resolutions are incorrect. Standard Drv Wall Producrs. In(, 91NLRB 544 (1950). enfd. 188 F.2d 362 ((.A. 3. 1951. We have carefullyexamined the record and find no basis for reversing his findings.We hereby note the following inadvertent errors of the Administrative LawJudge, which are insufficient to affect the results of our decision: In theintroductory section of his Decision. the Administrative law Judge states thatthe amended complaint alleges that Respondent violated Sec 8(a)( I ) of theAclt bh "unlawfully granting and announcing salary increas-es and other benefits," whereas the complaint alleges only that the an-nouncement of the increases and benefits was unlawful The AdminlstratiseLaw Judge also states. in Sec. II.B, of his Decision, that the General Coiun-sel conceded that "the announcement and implementation of the salars andbenefit changes herein occurred as they would have had the Union beenabsent from the scene." The General C(ounsel, however. did not concedethat the announcement if these changes occurred as it would have had theUnion been absent from the scene Additinally, the Admltistratlle I asJudge finds in Secs. IIl.A and (C, of his Decision, that. when Respondent'scorpocrate benefits manager. Jack Hoaglin. addressed the Tiffin Divisionemployees on Ma) 19, he addressed all the salaried employees at the -Tiffinfacility. The record indicates. however, that Hoaglin made his presentationto only that group of employees present alt the 7:30 a.m "management"meeting and that Personnel Director C(harles Wolffis made additional pre-sentations to the employees who attended the 2 p.m. and 3 30 p m. meet-ings. Also. in Sec. II.B, sf his Decision, the Administrative I aw Judge setsforth the numbers of salaried employees Hoaglin addressed oin various datesbetween May 17 and 26. 1977 It is clear from the record that these statisticswere not taken from (.C. Exh. 31, as indicated by the Administrative LawJudge in fn. 5 of his Decision. but were taken from Resp. Exh. 4. whichgives the total number of salaried employees at each of Respondent's facil-ities. Further, Hoaglin's testimony on the numbers of employees he ad-dressed on the various dates did not consist of his "best estimate at thetrial." as indicated by the Administrative Law Judge. Rather. Hoaglin testi-fied that his figures were based on the number of employees who signedattendance sheets at each of the meetings.Finally, in Sec. llIC.( of his Decision. the Administratise Lass Judge erro-nesously found that employees Fraley. Lee. and Montz each testified thatPeck and Wolffis responded to their questions by describing existing com-pany practices, policies, and procedures or by indicating that they wouldmake an effort to obtain an accurate response and advise the employeeslater, whereas only Monritz so testified In view of the Administrative LawJudge's credibility resolutions, however. we find this error insufficient toiaffect the results of our decision2 In view of our adoption of the Administrative Laaw Judge's recom-mended Order dismissing the complaint in its entirety. we find it unneces-sary to pass upon his discussion of whether. if the allegations iof the com-plaint had been established, a bargaining order would be warranted.Member Truesdale agrees with the Administrative Law Judge's conclu-sion that Respondent did not viollte Sec. 8(a)(l by conducting the Mas 13and 19 meetings and soliciting grievances and questions from the TiffinDivision employees. In so doing. Member Truesdale finds Ralhu ' Incr. 236NL.RB No. 97 11978)1, distinguishable from the instant case. In Rale 's, theeffect of the emplo)er's statements that it could make no promises wasnegated by additional statements which led the employees to believe thattheir expressed complaints would be remedied. Thus. in Ralce's the em-plioer announced and implemented an open-docor policy when such accessto management officials had not been Ivailable to soime or most of theemployees previously. Furthermore. the Board found that the employer pat-ently promised to remedy wage deficiencies In conlrast. it is clear from thecredited testimony in the instant case that no statements were made indirect contradiction to Respondent's "no promises" position. as expressedboth ait the outset and conclusion of the employee meetings. It is also clearfrom the credited testimony that Respondent answered the employees' ques-tions and comments by describing existing company practices, policies, andprocedures and did not give any indication that existing practices wouldchange.DECISIONSIA.[EMENT OF THE CASENORMAN ZANKEL. Administrative Law Judge: The above-captioned consolidated cases were tried before me on No-237 NLRB No. 420 TIFFIN DIV. OF HAYES-ALBION CORP.vember 15-18, 1977.1 upon an original charge filed in Case8-CA-11065 on June 6, filed by International Union, Au-tomobile, Aerospace, and Agricultural Implement Workersof America, UAW (hereinafter the Union): and upon aSupplemental Decision and Order directing hearing inCase 8-RC-10789 issued on July 15 by the Regional l)irec-tor for Region 8 of the National Labor Relations Board(hereinafter the Board). An order consolidating cases. com-plaint. and notice of consolidated hearing was issued bssaid Regional Director on July 20. and an amended com-plaint was issued by him on August 3. The complaint wasfurther orally amended at the hearing.In substance, the complaint, as amended. alleges thatTiffin Division of Hayes-Albion Corporation (hereinaftercalled the Employer) independently violated Section8(a)(1) of the National Labor Relations Act, as amended(hereinafter the Act) by unlawfully soliciting grievancesfrom its employees: threatening them with loss of job sta-tus by telling them that if the Union was successful in itsorganizational efforts the employees would no longer beconsidered salaried, and also that they would no longer heviewed as managerial employees; and unlawfully grantingand announcing salary increases and other benefits: andby threatening the employees with loss of those benefits inthe event the employees voted for the Union to becometheir bargaining representative.The Union's objections, timely filed on June 3. allege (insubstance) that the timing and content of the Employer'sannouncement of the improved benefits interfered with thefree choice of the employees who were scheduled to vote ina Board-conducted representation election on May 26.That election was conducted among the employees in aunit consisting of all technical employees (identified hbspecific job classifications) of the Employer at its Tiffin,Ohio, facility; excluding certain specified employees, theproduction and maintenance employees, office clericals.professionals, guards, and statutory supervisors. Four voteswere cast for the Union, 17 votes were cast against theUnion, and 2 ballots were challenged.The Board's counsel for the General Counsel contendsthat the Emloyer's activities warrant the imposition of abargaining order because those activities tend to dissipatethe Union's majority strength and prevent the conduct of afair election. Thus, the General Counsel, citing N. L. R. B. vGissel Packing Co., Inc., 395 U.S. 575 (1969). seeks a bar-gaining order as part of any remedy to be awarded herein.The Employer's timely answer to the complaint, as orallyamended at the hearing, while admitting certain allega-tions, denies the commission of any unfair labor practiceand that it had engaged in any objectionable conduct inthe representation proceeding.All issues were fully litigated at the hearing: all partieswere represented by counsel or other representatives andwere afforded full opportunity to examine and cross-exam-ine witnesses, to introduce evidence pertinent to the issues,and to engage in oral argument. Timely post-hearing briefswere received from the Board's General Counsel and fromcounsel from the Employer on January 9. 1978, and havebeen carefully considered.l All dates are in 1977 unless otherwise staledUpon the entire record.: and from my observation of thewitnesses and their demeanor in the witness chair, andupon substantial reliable evidence. I make the following:Fini),(;S A\i) (O()( I I SIONSI it RISD II()NThe Emploser is and, at all times material herein. hasbeen a division of Has!es-Albion Corporation, which is aDelaware Corporation having its principal place of busi-ness in Jackson. Michigan. The parent organization main-tains and operates numerous plants in several States of theUnited States. Only the plant located at 7455 County Road13, Rural Route No. 4. Tiffin. Ohio. is involved herein. TheEmployer is engaged at the Tiffin facility in the manufac-ture of gray iron castings. Annually. the Employer shipsgoods valued in excess of $50s000 from the Tiffin locationdirectly to points outside the State of Ohio.11 parties agree. and I find, that the Employer is en-gaged in commerce within the meaning of Section 2(2). (6).and (7) of the Act.II 1HFI ABOR O()R(iOI/ \I1ON INVOI. ID1 he Employer admits, the record reflects, and I find.that International Union. U!nited Automobile. Aerospaceand Agricultural Implement Workers of America. UAW isand. at all times material herein, has been a labor organiza-tion within the meaning of Section 2(5) of the Act.Ill Ilil I 1t: (l.1) I NFA IR I ABOR PRAC iIC( SA. BackgroundThe events herein emanate from the Union's efforts toorganize the technical emplo)ees at the Tiffin facility.These efforts began during January 1977. Several organiza-tional meetings were held during which Union Representa-tive Dillingham, together with Technical Employees Fra-ley. Shepherd and SanGregory solicited employeessignatures upon authorization cards. On February 9, theUnion filed the instant representation petition.At the time of the Union's organizational activities, thetechnical employees had been included in regular monthlymanagement meetings to which all salaried employees (thetechnicians were salaried) had been invited for approxi-mately 3 sears prior to the instant hearing. Three suchmeetings were held each month, on a single day. at timescorresponding to the termination of each of the Employer'swork shifts at the Iiffin plant. Customarily the meetingswere conducted b, Charles Wolffis, the Tiffin division per-sonnel director. Cla) Peck its plant manager, or some othermanagement representative. Such matters as the Employ-I he motll rro tam lend Ihe ,fficial Iranscrilp filed ha the (Generati (oun-.el and h, the1 Il pihlser c.ach of whichl nlnoll n it utnopptosed. are hereb!granted ai. preenlicd: htll ;I tin iem lit I r te nill, er's motion. the transcript uill he amended Io) change the sord "cornmmil i" p 443, 1I 11 happer Insltead .s ."commlnr nc¢." rather than ".cmme rce" (, is I Sillted in themllOnlo n)21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDer's financial status; operational problems; wage and bene-fit changes; and other matters relating to policy, produc-tion, and operations were discussed. Employees were af-forded opportunities to ask questions of the Employer'sofficials concerning those subjects.Finally, as background, the record reflects that whenGeorge Chambers became corporate vice president of per-sonnel relations on November 16, 1976, he promoted JackHoaglin to a newly established position of corporate bene-fits manager and assigned him to study the Employer's in-surance and benefits package and to recommend changesin those benefits to become effective June 1, 1977.: OnDecember 21, 1976, Hoaglin conducted his first formalmeeting concerning his corporatewide review of the Em-ployer's fringe benefits covering approximately 830 sala-ried employees (including the technicals at the Tiffin loca-tion) at its 16 divisions, together with the corporate offices.At this meeting a representative of the Employer's insur-ance carrier indicated he would cooperate with Hoaglin'srequest. The next day, all the Employer's division manag-ers met in corporate headquarters; and Hoaglin was intro-duced to them by Chambers, who explained that Hoaglinhad been designated with his new title for the express pur-pose of making the review of the Employer's benefit pro-grams. Chambers advised those present that as soon aschanges in the benefit programs were developed theywould be announced to the division managers and also tothe employees.Between December 22, 1976, and January 28, 1977, threememoranda in evidence (Resp. Exhs. 5-7) confirm the testi-mony that the analysis for which Hoaglin was responsible wasin progress.It is undisputed that on February 8 the Employer re-ceived a letter dated February 7 (Resp. Exh. 28) from theUnion which adivsed that the technical employees wereengaged in its organizational campaign. Neither the receiptof this advice nor the filing of the Union's representationpetition affected the progress of Hoaglin's review. Thus,the record contains documentary evidence (Resp. Exhs. 824) which reflects that various proposals and alterations werebeing considered and made in the benefit plans throughoutthis time period.Concurrent with Hoaglin's activities described above,Chambers personally was engaged in a review of the wagespaid to the Employer's salaried employees. In the course ofhis review, Chambers considered the effect of salary im-provements negotiated in collective-bargaining agreementscovering production and maintenance employees at threeother of the Employer's divisions. As a result, he prepareda memorandum signed by the Employer's president, ad-dressed to all corporate officers, corporate staff, corporatedepartment heads, and division managers, which was dis-tributed to them in late March or early April. This memo-randum advised that pursuant to "our corporate policy ofcontinuous review of salaried benefits and the salary wagestructure," corporate staff officials had been directed tocomplete a thorough review of those subjects "prior to3 Hoaglin was given this assignment on or about December 16, 1976 1 hefacts set forth thus far within this paragraph of the text are derived from thecomposite and unrefuted testimony of the named management offcilals.May 15, 1977," with the results announced by June 1, 1977.Additionally, the memorandum expressly informed the re-cipients that "all salaried employees" were to be notified ofthis information. It appears that this directive was com-plied with at the Tiffin plant by virtue of Peck's testimonythat he read the memorandum to the employees assembledat a management meeting within a few days after its re-ceipt, and by employee Fraley's agreement that he heardthe announcement that a corporate review of salaries andfringe benefits had been undertaken. (Fraley did not recallprecisely at which monthly meeting this announcementhad been made but did state it was in February, March, orApril.) It is significant to note that when this announce-ment was made to the employees, no date had yet beenestablished for the representation election among the Tiffintechnical employees. The Decision and Direction of Elec-tion was not issued until April 27. Also, it is clear that theannouncement was made not only to the Tiffin technicalemployees but also to all the approximately 800 other ofthe Employer's salaried employees.On May 13, the Employer's president met with the cor-porate officials to receive their review and recommenda-tions on changes in the salaried employees' fringe benefitsand wages. On this date, the president gave his final ap-proval, and the changes were adopted for all salaried em-ployees of the corporation with the exception of approxi-mately II superior corporate officers. The Employer'spresident directed that the affected employees should benotified of the changes in advance of the June 1 effectivedate. Hoaglin was charged with the responsibility of thecommunication. On May 16, the remainder of corporateofficers gave their final approval of the changes.Meanwhile, the representation election among the Tiffinplant technical employees had been scheduled to be con-ducted on May 26.On May 16, summaries of the revisions and preparationof the announcement to the employees were prepared.Hoaglin made his first oral presentation on May 17 to thefiscal and corporate administrative office personnel at cor-porate headquarters, and by May 26 Hoaglin made 10 sep-arate additional presentations at various other locations(see G.C. Exh. 31). It is undenied that the announcementof the new benefits to the Tiffin plant employees wasamong the first, having been conducted on May 19. WhenHoaglin was at the Tiffin plant that day, he addressed allthe approximately 120 salaried employees at that location,not only the approximately 23-25 technical employees whowere scheduled to vote in the Board election. It is undis-puted that the changes announced consisted of a salaryincrease and improved group insurance benefits.B. The Announcement of BenefitsThe General Counsel asserts that the announcement, onMay 19, of the benefits which were to become effectiveJune I to the employees at Tiffin constitutes both an un-lawful interference with employees' rights in violation ofSection 8(a)(1) of the Act and also objectionable conductin that it was designed to influence the outcome of theforthcoming election. The latter contention is based upon atheory that the announcement had been accelerated so as22 TIFFIN DIV. OF HAYES-ALBION CORP.to come to the attention of the employees in sufficient timefor it to be considered when they cast their ballots. Tosupport his theory, the General Counsel relies upon theuncontested fact that it was Chambers who suggested, at atime when Chambers was aware of the date scheduled forthe election, Hoaglin's visit to the Tiffin location on May19; this date was but I week prior to the election. Also, theGeneral Counsel claims that the Tiffin visit by Hoaglin wasarranged in a precipitous manner, having been concededlymade before Hoaglin himself had communicated with anyof the division heads to make appointments for making hisannouncements. Additionally, the General Counsel arguesthat the undenied fact that the Tiffin plant was neither thegeographically closest location to the Employer's corporateheadquarters nor the division which housed the largestnumber of salaried employees is indicative of an illogicalsequence of progression in making the announcements. Fi-nally, pointing to Hoaglin's testimony that it was the Em-ployer's desire to reach the largest number of salaried em-ployees possible prior to June 1, and noting that Hoaglin'stestimony that approximately 75 percent of those employ-ees had been notified of the new benefits prior to the elec-tion is mathematically incorrect (the true amount beingapproximately 63 percent of the employees), the GeneralCounsel claims the explanation given by Hoaglin for visit-ing the Tiffin facility on May 19, rather than any otherlater date, is vitiated.The General Counsel does not argue in his post-hearingbrief that the formulation of the improved benefit plans, orthe granting of the improved benefits on June 1, was per seviolative of the Act. Rather, the totality of the GeneralCounsel's theory of violation is the asserted acceleratedcharacter of the announcement.4The Employer contends that the benefit plan changesand salary increases were lawful because they were initiat-ed pursuant to a preexisting policy; were based on analyseswhich began before the union campaign; were not obJec-tionable because the timing of their announcement was to-tally unrelated to the scheduled election; and the benefitsgranted affected not only the Tiffin technical employeesbut also all salaried employees throughout the corporatesystem. The Employer denies the validity of the GeneralCounsel's acceleration theory, claiming that the date select-ed for the Tiffin announcement simply was fortuitous, cor-responding to the availibility of private aircraft transporta-tion from corporate headquarters to Tiffin.Hoaglin testified, without contradiction, that the first ofhis oral presentations of the plan to the corporation's sala-ried employees was arranged by request of the Employer'svice president of finance to address the corporate officesalaried employees. It was on May 17 that that request hadbeen made of Hoaglin, and the affected employees hadalready been assembled. On that date, Hoaglin addressedapproximately 124 fiscal and administrative office person-nel at corporate headquarters.' Hoaglin further testified' Explaining his theor) at the hearing. the counsel for the General Coun-sel said he is "not claiming that the benefits would not have been receivedbut for the union campaign."This statistic. and those to follow, are derived from G.C. Exh. 31 and areat some variance with the numbers stated b) Hoaghlin during his oral testi-that he intended to make his early presentations, insofar aspossible, at the Employer's locations which housed thelargest groups of salaried employees. Contrary to the Gen-eral Counsel's claim, I conclude that the record supportsHoaglin's testimony in this regard. Specifically, Hoaglingave his explanation of the benefit changes in the followingorder, and to the numbers of employees set forth alongsidethe locations, between May 17 and 26 (the election date):DateLocation & Personnel5/17 Corporate headquartersfiscal and addmin.5/18 Fabricated sales, salesengineering, adv.engineering, ferrouscastings, andnonferrous5/19 Tiffin5/23 Jackson and Litemetal5/25 AlbionTotalemps.Emps.1247611249176537Additionally, on May 26 itself, Hoaglin made his an-nouncements at the Employer's Paramount location to ap-proximately 37 salaried employees. Accordingly, I find thatup to the election date the benefit changes had been an-nounced and explained to 537 salaried employees of theapproximately 830 within the corporate system; and, if theMay 26 announcements are included, then 574 employeeswould have received the announcement. Based upon theabove computations, my conclusion is that approximately63.86 percent of the salaried employees had been subjectedto the announcement of the new benefits by May 26. Aspreviously noted, Hoaglin testified that approximately 75percent of the salaried employees had been notified of thenew benefits before the election. The General Counsel con-tends Hoaglin's testimony is "greatly exaggerated" becauseonly "about 62.9" percent of the employees had been in-formed of the benefits by that date. In my opinion, therecord as a whole does not permit the adverse inferenceagainst the Employer which the General Counsel requestsme to make. This is especially true because the documen-tary evidence (Resp. Exh. 4) reveals that the Employer'sheadquarters location, together with its Albion and Tiffinfacilities, did indeed house the largest numbers of salariedemployees within the corporate structure. Inasmuch asHoaglin had made his announcements at each of these lo-mon) I do not deem these variations significant because Hoaglin's testl-mon) is substantiali) in conformit) with the documentary evidence andconsisted of hil best estimate at the trial23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcations prior to May 26, I conclude that Hoaglin's testi-mony in this regard is corroborated by the documentaryevidence.Another major factor in the General Counsel's accelera-tion theory is the indisputable fact that the announcementto the Tiffin employees was the first made at the Employ-er's plants located apart from corporate headquarters. TheEmployer urges this to be mere coincidence. According tothe mutually corroborative testimony of Chambers, Hoag-lin, and Dorothy Guidice (a clerical employee at corporateheadquarters whose regular function was to arrange reser-vations of Employer officials upon an employer-used pri-vate aircraft), the aircraft had been scheduled on May 13to fly from corporate headquarters to Tiffin on May 18 and19. Chambers learned of the May 19 scheduling while hewas en route on the aircraft on May 18. That informationwas immediately communicated to Hoaglin, to whomChambers suggested that Hoaglin attempt to "book" him-self on the trip scheduled for May 19 to Tiffin.6Upon thisuncontroverted evidence, I conclude that it was the availa-bility of transportation rather than Chambers' knowledgeof the election date which prompted Hoaglin's visit andannouncement to the Tiffin employees on May 19.Upon all the foregoing in this section III, B, I concludethere is no convincing evidence upon which to base theinferences sought to be made by the General Counsel.Therefore, I find (1) the Employer had a preexisting poli-cy of benefit and salary reviews; (2) the review of salariedemployee benefits involved herein began in December1976, at least I month before the Union began its organiza-tional campaign: and (3) the Employer has presented cred-ible evidence which demonstrates that the new changeswere announced at Tiffin on May 19 because of conven-ient transportation arrangements for Hoaglin and was un-connected to the imminent Board election.In assessing the above findings against the complaintallegations and the election objections, different tests are tobe applied. As to the 8(a)(l) allegations, the question to beanswered is whether the granting or timing of the an-nouncement of the benefits was calculated to interfere withthe right of the employees to organize. Centralia FiresideHealth, Inc., d/b/a The Fireside House of Centralia. 233NLRB 139 (1977). Whether the Employer's actions hereinconstitute objectionable conduct requires a determinationthat the increases and announcements were timed for thepurpose of influencing the choice of the employees in theforthcoming election and were of a type reasonably calcu-lated to have that effect. Material Handling Equipment Di-vision of FMC Corporation, 217 NLRB 12 (1975).I find that the evidence herein neither demonstrates thatthe formulation, timing of announcements, or granting ofthe increased benefits to the salaried employees was calcu-lated to interfere with any of their statutory organizationalrights, nor that they were intended to influence the votes ofthe Tiffin technical employees. "It is well settled that theIn setting forth these facts. I ha.e considered the testimony of the Gen-eral (Counscl's rehuttall witness. James Touhy. the Employer's manager offerrous castings who testified upon the subject matter of the May 18 and 19planre trips I find nothing within Touhy's testimony which detracts from theversions presentled by (Chambers. Iioaglin. and Guidicegranting of wage increases and/or benefits during unionorganizational activity is not per se unlawful." CentraliaFireside Health, Inc., supra. Each case will be determinedupon its peculiar circumstances. Herein, the evidence re-veals, as in Centralia Fireside, that the wages and benefitswhich were announced to the Tiffin employees were con-sistent with those enjoyed by the Employer's employeesand its other locations.Additionally, I find that the fact the reviews upon whichHoaglin's announcements and the Employer's subsequentgrant of benefits were made arose out of implementation ofthe instant Employer's past policy: and, having been initi-ated prior to the advent of the Union's organizational ef-forts, cannot be considered a response to the union activityamong the Tiffin technical employees. I further concludethat the evidence herein reasonably establishes the in-creased benefits under attack are part of the Employer'swage and benefit program of recurring review and hencewere not calculated to interfere with the employees' free-dom of choice. See Northern Telecom, Inc., 233 NLRB 1104(1977). In sum, I find that the announcement and imple-mentation of the salary and benefit changes herein oc-curred as they would have had the Union been absent fromthe scene as conceded by the General Counsel. In suchcircumstances, an Employer is not required to withholdannouncements of such changes. Villa Sancta Anna Homefor the Aged of the First Catholic Slovak Ladies Association,228 NLRB 571, fn. 3 (1977).Finally, I am persuaded that the record supports the Em-ployer's contentions that the survey undertaken by Hoaglinin December 1976 was to have been completed by May 15.All testimonial and documentary evidence relevant to thattarget date, in my' opinion, reflects a consistency of actiondesigned to achieve compliance with that completion date.No challenge can be made to the proposition that the May15 date was selected without consideration of the Union orits organizing efforts because the date was established be-fore the Union's drive. Accordingly, on the state of therecord before me, I conclude that the General Counsel hasfailed to sustain his burden of proof by a preponderance ofthe evidence and shall recommend that all allegations ofviolation derived from the announcement and granting ofthe benefits be dismissed.C. Solicitation of GrievancesThe General Counsel asserts that at meetings conductedat the conclusion of each shift on May 13 and 19 heldamong the Tiffin technical employees, the Employer un-lawfully solicited their grievances. Conceding that the viceinherent in such procedure is not the solicitation itself butrather the promise to correct the employees' problems, theGeneral Counsel argues that the following quoted languagecontained in a May 16 letter from Wolffis to the Tiffintechnical employees is strong evidence of the Employer'sintention to rectify the employees' grievances. After havingreferred to the discussions held between Peck and Wolffisfor the Employer and the technical employees on May 13,Wolffis' May 16 letter ends, "Clay Peck and I learned muchabout your dissatisfaction during last week's meetings. Thosecomments have not gone unnoticed and I am confident we24 TIFFIN DIV. OF HAYES-ALBION CORP.can address them in a reasonable fashion without the needfor a third party."The Employer admits the subject meetings were held.However, the Employer denies that anything occurred orwas said during those meetings which is violative of theAct. The Employer contends that these meetings were heldwithin the contexts of the so-called management meetings,which were historically held among management officialsand salaried employees and during which various workproblems had been discussed. Moreover, the Employer as-serts that these meetings were called in response to therequest of one of the Tiffin technical employees. Keim. Ad-ditionally, the Employer claims that the meetings were per-vaded by explicit disclaimers (by Wolffis and Peck) of anintention to promise. threaten, or coerce the employees.The General Counsel relies upon the testimony of tech-nical employees Fraley, Montz, and Lee to support thisaspect of the complaint. Each of these employees, to oneextent or another, testified that when the meeting of May13 opened. Wolffis told the employees that he and Peckwere not going to make any promises to them; that theemployees were then given an opportunity to ask questionsabout and discuss the Employer's operations and policies.According to Fraley, Wolffis stated that he did not know"of any activity to form a union until ...(the Employer)had gotten the petition from the Labor RelationsBoard, and ...(the Employer) ...would like to knowwhat our problems were that made us feel that we neededa union." Montz recalled that Wolffis asked what the prob-lems were and indicated that the Employer did not realizethat the employees were unhappy. Montz also testified thatWolffis said the Employer wanted to try to do somethingabout them. Although Fraley and Lee were present duringthe meeting which Montz attended, neither of them con-firmed this latter remark. All three employees testified thatPeck and Wolffis responded to their questions and com-ments by describing the then existing company practices.policies, and procedures where they could. In situationswhere they could not do so, Peck and Wolffis indicatedthey would make an effort to obtain an accurate responseand later advise the employees of it. None of the threeemployees testified that either Peck or Wolffis made anycomment either on May 13 or 19 to the effect that correc-tive action would be taken to remedy any employee prob-lem.The meetings with only technical employees of the Tiffinfacility, on May 19, took place immediately following themeeting where Hoaglin addressed all of the salaried Tiffinemployees, including the technicals. I find the testimony ofMontz, Lee. and Fraley extremely vague as to what oc-curred during the separate meeting of the technical em-ployees on May 19. The testimony of each indicates a hazyrecollection of those meetings. Indeed, by their own testi-This conclusion is limited to the testimony relevant to the issue of sollci.tation of grievances. The employees' testimony also contains elenents ifproof offered by the General Counsel in suppirt of the allega;tions thatunlawful threats were uttered to them This latter evidence will be sepia r.tel.discussed, infra. in sec. Ill, ). (I) and 2).mony they admitted uncertainty as to whether particularstatements and discussions about specific suhjects wsercmade actually during the meetings of Ma' 13 or 19. I)c-spite this confusion. 1 nonetheless conclude that the con-tent of all the meetings held between manageement officialsand the Tiffin technical employees on Mlas 13 and 19 vwrcof a tenor and content similar to what has been narratedabove. 7In contrast, Wolffis and Peck testified openly and conm-prehensively as to events during the emploee meetlings.Wolffis had kept notes of what occurred: and. although hedid not refer to them during his testimon's it was clear thathe had meticulously refreshed his recollection of theevents. I was particularly impressed with the clarits ofWolffis' and Peck's narrations and. wherever conflict existsbetween their testimony and that of the emplosee witness-es. I find Wolffis and Peck to provide the moost probativeaccount. This is particularly true because Montz corroho-rated Wolffis' express disclaimer that corrective action onany of the employees' problems would he taken. Frale,'stestimony is replete with his admissions that "it is hard forme to recall" and that he had difficulty remembering theevents which transpired at the meetings with the manage-ment officials. Also. Fraley's testimon' contains numeroustestimonial assertions of fact based solel) upon his admittedgeneral impressions, rather than upon precise recollection.As to Lee, his testimony of alleged wrongdoing was promptedby a series of leading questions propounded hb' the GeneralCounsel and he often responded in vague terms, saing "Icannot say for sure. I don't recall that much about it."sAs previously noted, on Mas 16 Wolffis wrote to theemployees. Initially in that letter, Wolffis refers to the May13 meeting as an opportunity to "review the concerns andproblems that affect you as management members of the(Employer)." The letter goes on to state that the Employerrepresentatives present at that meeting "were able to an-swver your questions, while in other instances, questionswere deferred to subsequent employee meetings." Next fol-lows a series of paragraphs which describe the employees'rights in representation campaigns. Board procedures, andcampaign propaganda which is not under attack herein.Immediately preceding the paragraph quoted, supra (atthe beginning of sec. III, C) which the General Counselcontends expresses an intention to remedy the employeegrievances appear the following two paragraphs:The Company. as you know, cannot make promisesby law because the Company can deliver on whateverit promises. Therefore. the law believes such promiseswould be coercive and would interfere with your free-dom to decide how to vote. However, I hope that sincethese meetings, you are better aware of the C(ompany'sinterest in you as individuals.' .Aill not recount the telimon. of Wolffis and Peck relative to thegriesance solicitation issue for to do sot. would undul7lengthen this decl-sion. It is sufficient to slate that each denied unla'aful solicitation. claimedthat theN had specificalls ad.iised Ihe enmploees that it was nol the Emplos,-er's intention to correct ann problems. and (as to Wolffis, that the Ma1, itmeetiin h Ws Inititiled in response to .i1 ritten request from K em Isee RespEtsh I3425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the meetings scheduled for the 19th, we hope toaddress ourselves to the issues brought up last weekand also field any additional questions you have. Inaddition, at various other times between now and May26, we will be communicating with you on subjectmatters that we believe should help you in making thiscritical decision.I now turn to an analysis of the grievance solicitationissue. It is settled that the unlawful inference raised bysolicitation of grievances may be rebutted by an employer.Uarco Incorporated, 216 NLRB 1 (1974). In that case, theBoard held that an employer which entertained questionsfrom employees at meetings especially held (with no priorhistory of similar meetings) as part of the employer's repre-sentation campaign did not violate Section 8(a)(l) becauseof an effective disclaimer by the employer that correctiveaction would be taken. Thus in Uarco, supra at 2, the Boardobserved; "Thus, any possible inference of a promise ofbenefits was specifically negated by the express 'no promise'responses" to the employees' complaints. In the circumstanc-es of this case, and, unlike the situation in Reliance ElectricCompany, Madison Plant Mechanical Drives Division. 191NLRB 44 (1971),9"any logical anticipation of improvedconditions which the employees otherwise might have hadwas clearly dispelled by the express, affirmative emphasison the Employer's inability to make promises."I find relevant similarities between Uarco and the instantmatter in that like Wolffis, the Uarco plant manager dis-tributed a letter to the employees in which he stated he hadbecome aware of that company's legitimate problems; thathe was concerned about those problems; and that the em-ployer and employees, working together, could work themout. I conclude that the various language quoted abovefrom Wolffis' May 16 letter is analogous to the letter inUarco, which the Board found to contain ambigous lan-guage and which did "not alter the fact that the employermade no promises of corrective action and in fact, cau-tioned that it could not do so." While it is true, as theGeneral Counsel argues, that the mere disclaimer some-times does not suffice to negate the adverse inference aris-ing from the solicitation of grievances (see MontgomeryWard & Co., Incorporated, 228 NLRB 750 (1977)), I findthat case inapposite herein because in Montgomery Wardthere was no history of management-employee meetingsand because the employer therein did not expressly state hewas not present to make promises. He simply said the lawdid not permit such promises.It is noteworthy that Wolffis' uncontradicted testimonyis that employee Keim had personally made an oral requestthat the Employer conduct "informational meetings" sothat the employees "could raise questions concerning theCompany's stand and corporate policy." This testimony issupported by Keim's letter (Resp. Exh. 34) referred toabove. The Board considers the question of whether solici-tation of grievances has been stimulated, in the first in-stance, by employees rather than employers is an elementto be considered in assessing whether or not an employerhas violated Section 8(a)(1) of the Act. Montgomery Ward& Co., Incorporated, 224 NLRB 104, fn. 1 (1976). Basedhe Relance case is one cited b) the General Counsel herein.upon Wolffis' testimony in this regard and the existence ofKeim's letter,t0I conclude that the May 13 and 19 meet-ings were a response of the Employer to an employee'srequest for such meetings and the discussions which en-sued.I agree with the General Counsel's arguments that thelanguage contained in the final paragraph of Wolffis' May16 letter is susceptible to be interpreted as a subtle promiseof corrective action upon the employee grievances andcomplaints. However, such an understanding dependsupon viewing that language in isolation. When consideredin the framework of all the relevant evidence on this issue,I am impelled to conclude, as I do, that the alleged improp-er language is ambiguous at best.Upon all the foregoing, I find that by conducting theMay 13 and 19 meetings and solicitating "grievances" andquestions from the Tiffin technical employees, the Em-ployer did not violate Section 8(a)(1) of the Act because ofthe absence of substantial evidence indicating that the Em-ployer promised corrective action. Accordingly, I shall rec-ommend dismissal of this aspect of the complaint.D. ThreatsI. Loss of statusThe record contains evidence (described above) whichindicates that the technical employees at the Tiffin locationwere considered part of management. That evidence con-sists of the Employer's concession that the monthly meet-ings held between the Tiffin management and salaried em-ployees were designated "management" meetings. Also,Wolffis, in the first paragraph of his May 16 letter, refers tothe subject employees as "management members."As noted, the General Counsel contends that at the May13 and 19 meetings with the Tiffin technical employeesWolffis and Peck told the technicals that if they voted theUnion as their collective-barganing representative the em-ployees would no longer be considered part of manage-ment.All the record testimony relative to this issue appearsfrom employee witnesses who attended only the first meet-ing of the three which were held on May 13 and 19. Thewitnesses who testified in this connection were Fraley,Montz, and Lee. Fraley testified that he attended "approxi-mately four" meetings conducted by management concern-ing the union campaign. According to him. hose meetingswere held near the end of April or the first part of May.Fraley said that Peck and Wolffis attended all those meet-ings. On the issue of the subject threat, Fraley testified, "Ibelieve it was Mr. Wolffis, to the best of my recollection,that said, that if the Union was put in, that we wouldn't beconsidered salaried employees anymore." This comment issupposed to have been made at the first meeting with tech-nical employees (established through other evidence tohave been on May 13). When Fraley's attention was direct-ed to the second meeting (May 19), he testified that, "Ibelieve it was Mr. Peck that said that they considered uspart of management, but if the Union was installed in the'0 Keirn did not appear as a witness at the hearing26 TIFFIN DIV. OF HAYES-AI.BION CORP.plant, we would no longer be considered a part of manage-ment." Fralev gave no other direct testimony of this al-leged threat. As previouslyv noted, during Fraley's cross-examination he admitted that his recollection of the eventsof May 13 was vague. When asked, "at that meeting, youdon't recall what was said by Mr. Wolffis?" Fraley re-sponded "not the way you put it, no." Fraley finally admit-ted "I am getting confused over the difference from onemeeting to the other now." During cross-examination as tothe events of the May 19 meeting, Fraley indicated that hewas uncertain how long the meeting lasted, could not recallthe names of any other employees who attended. and stat-ed that the only comment he clearly recalled was the al-leged threat attributed to Peck. When pressed by confron-tation with his prehearing affidavit, Fraley conceded thathe had (before the hearing) attested that it was Wolffis, notPeck, who uttered the threat. Finally, Fraley admitted thathe did not recall who made the alleged statement, but wassure it was either Wolffis or Peck. While, for the purpose ofdetermining whether or not the alleged threatening state-ment actually was made, it would be sufficient that eitherPeck or Wolffis made it, I cannot ignore the fact that Fra-ley demonstrated a fragile recollection of events which di-minishes his reliability.Montz testified that he atteded meetings held by man-agement exclusively with the Tiffin technical employees,but could not recall how many such meetings he attended.He believed that three such meetings were held. Whenasked by the General Counsel to relate the date of the firstmeeting he responded "I can't even venture a guess onthat" but recalled only that they' occurred "the previousmonth-and-a-half to two months before the election." Al-though Montz testified that certain of the employees raisedproblems with Peck and Wolffis, he could not identif,those employees. He and Fraley attended the same sessionwith Peck and Wolffis on May 13, but Montz did not testi-fy that the alleged threat was made during this meeting,although the General Counsel did not leave the subjectmatter of the May 13 meeting without first having askedMontz "do you recall anything else that transpired duringthis particular meeting?" During Montz' narration on whatoccurred on May 19, he testified, "I am not sure if it was atthat meeting or one of the other ones, but there was astatement, I know, that technicians did not take it, a state-ment that was made, it was stated that if we voted theUnion in, we would no longer be salaried employees, con-sidered salaried employees, but I don't remember whichmeeting it was at, or which one of the two, Mr. Wolffis orMr. Peck made the statement. But, it was stated." Duringcross-examination, Montz recalled that certain of the em-ployees who attended the meetings had asked the questionsabout various subjects but denied that any' question hadbeen asked about the import or meaning of the allegedthreatening remark after it had been made. Moreover.Montz could not recall the context in which the allegedthreat was uttered.At the hearing, I found Montz' testimony on this issueconfusing. After all counsel completed their interrogation.I questioned him. During this interrogation, Montz testi-fied that he and other employees had discussed the allegedthreatening statement after the meeting at which it is sup-posed to have been made. Montz said that the employeeswere concerned and confused about the statement but, thatat no time, did they confront management with their con-cern. During the course of mv examination, Montz did notat all clarify the earlier confusion because he testified thathe was certain that the alleged unlawful statement wasmade either during the May 13 or 19 meeting. He thentestified that he attended another meeting after the allegedstatement was made. (In this regard, he corroborates Fra-ley who claimed the statement was made at the May 13meeting.) Despite this corroboration, I find it implausible.in the context of the clearly free dialogue between the em-ployee and management participants in the May 13 and 19meetings, that the subject would not have been raised bythe employees during the meeting following that in whichthe statement was allegedly made.Lee testified that he attended "three or four" meetingswith management before the May 26 election. During hisdirect-examination. Lee first described three meetings be-tween Peck and Wolffis and the technical employees. Afterhe presented generalized testimony that the meetings wereconsumed by Peck and Wolffis seeking to discover the em-ployees' problems, he explicitly testified that he recalledno other statements made by management representatives.Despite this, upon prodding and finally, the following lead-ing question by the General Counsel, "Do you recall ifthere was anything else said in connection with these state-ments as far as no longer being considered salaried em-ployees?", Lee responded, "No, they didn't go into greatdetail." The General Counsel persisted:Q. Did they indicate under what if any situationthat you would no longer be considered salaried em-ployees?A. I don't recall.Q. To the extent that you remember them speakingon the subject, what exactly did they say?A. That we would no longer be salaried, and wewould have to bargain for all of our benefits. Now, Idon't know if it was actually said that we would nolonger be salaried. It is in my mind that I got the effectthat that was what it was.In response to my questions on this subject, Lee testifiedthat he heard Wolffis, at the May 19 meeting, say that ifthe employees 'joined the Union, we would be hourly em-ployees." He denied that Peck made any similar remark.During his cross-examination, Lee recalled that Wolffismade the alleged threatening remark in the context of com-menting that if those employees elected the Union as theirrepresentative they would have to bargain for benefits.I find Lee's testimony relative to the alleged threat ofloss of status unreliable. I conclude that he was totally con-fused regarding what statement, if any, in this connectionwas made by either Wolffis or Peck. Additionally, it isclear that he shifted his account of what may have beensaid. This, coupled with his admitted vague recall and ap-parent inability to be consistent, convinces me that no con-clusive findings may be made upon his testimony.As noted above, Wolffis was direct, forthright, specific,and exhaustive in his narration of what occurred duringthe meetings on May 13 and 19. He specifically denied that27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither he or Peck made any statement to the effect that theemployees would lose their salaried status or no longer beconsidered part of management if they voted for theUnion. He candidly admitted, however, that statementswere made to the effect that, as a matter of past practice,the employees had been considered part of managementand that if the Union were successful, there would be bar-gaining requiring a give and take.Upon all the foregoing, I find that there does not existherein a preponderance of reliable evidence to support theallegation that the Employer issued threats of loss of statusand shall recommend that this aspect of the complaint bedismissed.2. Loss of benefitsIt is alleged that the Employer threatened its employeeswith loss of the salary increases and benefits which hadbeen announced by certain language contained within aletter from Wolffis to "salaried employees eligible to vote,"dated May 20 (G.C. Exh. 8). Attached to this letter was atwo-page summary entitled "Comparison of Benefits-Sal-aried vs Hourly-Tiffin Division," which summarized, inpart, the benefits which had been announced the previousday by Hoaglin.While not expressly argued by the General Counsel, it isclear that he relies upon language contained within the fi-nal paragraph of the May 20 letter as the evidence in sup-port of paragraph 11(B) of the complaint. (See G.C. Exh.35.) That language is: "Keep these benefits coming to youand your families without the threat of negotiations. VOTE'NO' on May 26." In essence, I am asked to conclude thatthe quoted language portends the elimination, withdrawal,or deferral of the newly announced benefits should the em-ployees vote for union representation. The employer con-tends that there is nothing within the May 20 letter permit-ting such a conclusion.I have carefully examined the entire content of the May20 letter and conclude (particularly in the absence of anassertion that any part of it but the quoted sentence isunlawful) that it is a carefully phrased document of legiti-mate campaign propaganda. The letter emphasizes theright of an individual voter to make an intelligent decisionin the forthcoming election. It generally apprises the elec-torate of the comparative ability of the competing partiesto the election to satisfy the needs of the employees. Thedocument concludes by referring the employees to the revi-sions in salary and insurance programs and ends with thequoted sentence upon which the General Counsel placesreliance. It is not contended that the document containsany express promises or threats conditioned upon the out-come of the election.I perceive this letter, together with its attachment, toconstitute no more than the Employer's attempt to advisethe employees scheduled to vote of the existing benefitsenjoyed by them without previous union representation.The final quoted sentences, in my opinion, are a reiterationof the Employer's policy to continue such analyses as de-scribed, supra, and to make future adjustments when neces-sary. In the context of the entire May 20 letter and, in viewof my earlier finding that the May 19 announcement of thebenefits was not unlawfully accelerated, I am unable tomake the illegal inference from the quoted language de-sired by the General Counsel. To do so would impute tothe Employer's final language in the May 20 letter an un-lawful significance based purely on speculation. See Dust-Tex Service, Inc., 214 NLRB 398, 401 (1974).Upon the foregoing, I shall recommend dismissal of thisaspect of the complaint. Bomber Bait Co., Inc., 210 NLRB673, 674 (1974).E. The Request for a Bargaining OrderThe record contains considerable evidence relating tothe appropriateness of the bargaining unit, and the Union'smajority status. As observed above, the General Counselasserts that under Gissel, supra, a bargaining order is war-ranted. The Supreme Court defined two situations whereentry of such an order would be appropriate. The first is inthose exceptional cases which are marked by "outrageous"and "pervasive" unfair labor practices (395 U.S. at 613):and the second is in "less extraordinary cases marked byless pervasive practices which nonetheless still have thetendency to undermine majority strength and impede theelection process" (395 U.S. at 614). Inasmuch as I havefound above that the Employer did not commit any of theunfair labor practices alleged in the complaint, I concludethat the record is devoid of any factors which form thepredicate of either postulate established in Gissel. For thisreason, I shall not review the extensive evidence adducedfor consideration of this remedial issue as it will serve nouseful purpose herein.Upon the foregoing, I find that the evidence does notwarrant the entry of a bargaining order. Even assuming,arguendo, there is merit to the 8(a)(1) allegations, I con-clude that those violations are not so egregious that a bar-gaining order should be issued pursuant to Steel-Fab, Inc.,212 NLRB 363 (1974). For, as previously found, there is noevidence herein that the granting or announcement of thebenefits to the employees immediately before the electionwas designed to affect its results. I have also found that theevidence is insufficient to support a factual finding that thealleged threats of loss of status and benefits were made.Thus, I conclude that if my findings are imprudent theunfair labor practices could be remedied by the normalBoard notice posting after which a free and fair electioncould take place. See C & E Stores, Inc., C & E SupervalueDivision, 221 NLRB 1321 (1976); Monroe Tube Company,Inc., 220 NLRB 302 (1975); Press Specialties ManufacturingCo., 220 NLRB 361, 363-364 (1975); Rennselaer Polytech-nic Institute, 219 NLRB 712 (1975).IV THE OBJECTIONSThe objections to the election are identical to the unfairlabor practice allegations of unlawful acceleration of theannouncement of benefits and the issuance of the May 20letter by Wolffis. Having found no merit to those allega-tions, I similarly find no merit to the objections. Accord-ingly, I recommend that the objections to the election be28 TIFFIN DIV. OF HAYES-ALBION CORP.overruled and that a certification of results be issued inaccordance with the tally of ballots.Upon the basis of the foregoing findings of fact and theentire record in this proceeding. I make the following:CoN It L;SIONS OF LAW1. Tiffin Division of Hayes-Albion Corporation is anemployer engaged in commerce within the meaning of Sec-tion 2(2). (6). and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America. UAW, isa labor organization within the meaning of Section 2(5) ofthe Act.3. The Employer has not committed any of the unfairlabor practices alleged in the complaint.4. The Employer has not engaged in objectionable con-duct affecting the results of the May 26, 1977, Board elec-tion.5. The evidence herein does not warrant the issuance ofa bargaining order.Upon the foregoing findings of fact, conclusions of law.and the entire record in this case. and pursuant to Section10(c) of the Act. I herebx issue the following recom-mended:ORD:ERThe complaint herein is dismissed in its entirety.The objections to the electio n in Case 8 RC 10789 areoverruled.1 In the eveni no exception, are filed a, pro'ilded hs Se, 1') 4iC or<hRules and Regulalions of the Nailonal I ahor RcJ.ilo- HBol d the fllinJILconcluslrons. ind recomlillnelnded Orde:r hereill i siha .1 Iprldcd inll Se102 48 of the Rules and Reguilll.ns. h.e ddopledl hb the Boa.rd iand h.eillt'it, ['indinl:, conriusilon. .ld Order. uird dall oIeltilon, Iherelo shaIll bedeenied valised fo .ll pt.rpor-e29